DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the AIA .
Status
Claims 1-22 as filed on 27 November 2019 are subject to a restriction requirement.
DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. 	Claims 1-14, drawn to an expression cassette comprising a first polynucleotide operably linked to a heterologous promoter, or wherein the expression , classified in C12N 15/00 for example.
Group II. 	Claims 15-17, drawn to a method of modulating male fertility in a plant comprising introducing into said plant a polynucleotide operably linked to a heterologous promoter, classified in C12N 15/82 for example. 
Group III. 	Claim 18, drawn to an expression cassette comprising a regulatory element operably linked to a heterologous polynucleotide, classified in C12N 15/09 for example.
Group IV. 	Claims 19 and 20, drawn to a method for identifying and/or selecting wheat plants that are homozygous or heterozygous for a mutation in the Ms1 gene, classified in C12N 15/8209 for example.
Group V. Claims 21 and 22, drawn to a method for propagating mail-sterile plants homozygous for ms1, comprising pollinating the male-sterile plant with a maintainer plant, wherein said maintainer plant comprises a DNA construct, or method of producing hybrid wheat seed comprising pollinating the male-sterile plants produced by said method with pollen comprising an Ms1 allele, classified in A01H 1/00 for example.
The inventions are distinct, each from the other because of the following reasons.
Inventions I and II are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product.  See MPEP § 806.05(h).  In the instant application, the expression cassette of Group I can be used to generate protein in vitro.
The examiner has required restriction between product or apparatus claims and process claims.  Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder.  All claims directed to a nonelected process invention must 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CPR 1.104.  Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112.  Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained.  Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined.  See MPEP § 821.04.  Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.

Inventions I and III are directed to related products. The related inventions are distinct if:
(1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).  In the instant case, the inventions as claimed are distinct one from the other because the expression cassette of Group I comprises a nucleic acid that encodes a polypeptide whereas the expression cassette of Group III comprises a nucleic acid that acts as a promoter.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Invention I and inventions IV and V are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and§ 806.06.  In the instant case, the expression cassette of Group I is not required for the method for identifying and/or selecting wheat plants that are homozygous for a mutation in the Ms1 gene of Group IV or in the method for propagating mail-sterile plants of Group V.
Inventions II, IV and V are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are distinct one from the other because starting material, method steps and end products are distinct one from the other.  Examples of divergent starting materials are the expression cassette recited in claim 1 for the method of Group II whereas a starting material in the method of Group IV is detecting at least one marker allele that is linked to and associated with a mutation in Ms1 versus pollinating the male-sterile plant with a maintainer plant of Group V.
Invention III and inventions II, IV and V are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product.  See MPEP § 806.05(h).  In the instant case the expression cassette of Group III can be used to express a polynucleotide in a plant.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least one of the following reason(s) apply:
(a) the inventions have acquired a separate status in the art in view of their different
classification; 

(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention; 
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

This application contains claims directed to the following patentably distinct groups of species:
Species Group A: the nucleic acid sequences recited in claim 1(a).
Species Group B: the amino acid sequences recited in claim 1(b).
Species Group C: the nucleic acid sequences recited in claim 18.
Species Group D: the markers recited in claim 20.
If applicants elect Group I, applicants are to elect one nucleic acid sequence and one amino acid sequence from Species Group A and Species Group B, respectively.
If applicants elect Group II, applicants are to elect one nucleic acid sequence and one amino acid sequence from Species Group A and Species Group B, respectively.
If applicants elect Group Ill, applicants are to elect one nucleic acid sequence from Species Group C.
If applicants elect Group IV, applicants are to elect one marker from Species Group D.
If applicants elect Group V, applicants are to elect one nucleic acid sequence from Species Group A.

The species are independent or distinct because the sequences listed in Species Group A, Species Group B, Species, Group C and Species Group D, do not have a common core structure or a common function.  In addition, these species are not obvious variants of each other based on the current record.

Applicant is advised that all sequences are to be identified by sequence identifier, i.e., SEQ ID NO:.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
A search of one sequence does not encompass a search of a second sequence and each search result has to be reviewed, for example, for date, percent identity, size or known function.  Each species (sequence) would raise different 35 USC 112 1st paragraph, 101 and 102/103 issues.
Furthermore, when SEQ ID NO:5 was compared to the other sequences recited in, e.g. claim 2, significant differences were observed.  For example, SEQ ID NO:40 was only 54% sequence identical to SEQ ID NO:5.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention and species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention, species or grouping of patentably indistinct species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CPR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CPR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CPR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CPR 1.48 (b) and by the fee required under 3 7 CPR 1.17 (I).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL T BOGGS whose telephone number is (571)272-2805.  The examiner can normally be reached on Monday - Friday, 0800 to 1830 Mtn.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-0708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/RUSSELL T BOGGS/            Examiner, Art Unit 1663